Citation Nr: 9929818	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  96-44 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for gastritis, to 
include as secondary to service-connected PTSD.

2.  Entitlement to service connection for an ulcer disorder, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

3.  What evaluation is warranted for the period from November 
20, 1995, for PTSD.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 and April 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The veteran submitted a claim for entitlement to a total 
disability evaluation for compensation purposes on the basis 
of individual unemployability (TDIU) in October 1996.  The 
Board notes that the claim was denied in April 1997 with 
notice of the denial provided that same month.  The veteran's 
attorney submitted a letter, dated in July 1997, expressing 
disagreement with the rating decision.  The RO subsequently 
issued a supplemental statement of the case (SSOC), dated in 
January 1999.  There were no submissions after the February 
1999 SSOC by the veteran or his attorney which may be 
construed as a substantive appeal.   Accordingly, the Board 
does not have jurisdiction over this matter.  The Board takes 
this opportunity to note that it may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993).  

The Board notes that the veteran was diagnosed with tremors 
in his upper extremities, particularly the right hand, during 
VA PTSD examinations in 1997 and 1998.  It is not clear, 
however, whether the tremors are related to service or to the 
veteran's service-connected PTSD.  Further, the issue is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  Gastritis is not related to service.

2.  The claim of entitlement to service connection for an 
ulcer disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

3.  Since July 29, 1997, PTSD has been manifested by 
occupational and social impairment with reduced reliability 
and productivity.

4.  A generalized anxiety disorder is related to his military 
service.


CONCLUSIONS OF LAW

1.  Gastritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).

2.  The claim of entitlement to service connection for an 
ulcer disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  Since July 29, 1997, the criteria for a 50 percent 
disability rating for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996).

4.  A generalized anxiety disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from August 1942 to October 
1945.  He was a highly decorated air crewman involved in 
antisubmarine warfare in the Atlantic theater during World 
War II.  

A review of his service medical records reveals that they are 
negative for any complaints of, or, treatment for gastritis 
or an ulcer disorder.  The veteran's abdomen was normal at an 
October 1945 discharge physical examination.

The veteran claims that he was treated for nerves immediately 
after service.  He also claims that he was treated for a 
stomach ailment that he was told was an ulcer.  He said that 
he received his treatment from a VA facility in Long Beach, 
California.  Associated with the claims file are treatment 
records from the VA hospital in Long Beach dated from January 
1951 to February 1951.  The records also include a referral 
from a U. S. Navy physician dated in January 1951.  However, 
these records relate to an evaluation associated with 
complaints of blacking out.  There was no reference to any 
evaluation for a stomach ailment or ulcers.

Also associated with the claims file are private treatment 
records for the period from August 1977 to May 1984.  The 
records reflect that the veteran was hospitalized in August 
1977 at the Woodruff Gables Hospital.  His admitting form 
indicated a provisional diagnosis of peptic ulcer.  An 
admitting medical history noted abdominal pains in the left 
lower quadrant that did not seem to be related to meals, 
burning in nature and not relieved by antacids.  A past 
medical history noted a partial colectomy 10 years earlier 
because of an ulcerative problem.  A barium enema report, 
dated in August 1977, was interpreted as essentially normal.  
Foreshortening of the sigmoid lower descending colon region 
was noted to be secondary to previous partial resection.  The 
remainder of the records contained no pertinent information 
relative to the issues on appeal.

Associated with the claims file are statements from the 
veteran's spouse and sister-in-law, received in December 
1995.  The statements note that the veteran was different and 
more nervous after his military service than he was before 
service.

The veteran was afforded a VA internal medicine examination 
in February 1996.  He related that he had had a duodenal 
ulcer 40 years earlier.  He underwent surgical intervention 
with the removal of 13 inches of small bowel.  He denied any 
further problems since that time.  He also related that he 
had no other problems with the digestive tract and was able 
to eat everything.  The examiner's diagnosis was status post 
duodenal ulcer, 40 years ago, surgically removed with no 
further findings.

The veteran was also afforded a VA examination for PTSD in 
February 1996.  He related that, subsequent to his discharge, 
he had ongoing anxiety, some stomach distress, and 
irritability and moderate sleep disturbance and that he was 
particularly sensitive.  He said that he was treated for 
anxiety disorder for approximately a year after he was 
discharged at a VA facility in California.  He stated that he 
continued to have some gastrointestinal distress which began 
in the military service and resulted in the surgical removal 
of a portion of his gastrointestinal tract some four to five 
years subsequent to service.  The examiner reported that the 
veteran was friendly and cooperative and showed no indication 
of misrepresentation.  He was oriented times three.  He could 
reach a goal idea without difficulty.  His mood was stable 
and his affect showed no depression; however, he did show 
some moderate to mild anxiety.  His ability to do abstract 
conceptualizations was intact as was his fund of general 
information.  He denied any delusions or hallucinations and 
gave no history of suicidal ideation.  Obsessive-compulsive 
symptomatology was absent and there appeared to be no 
underlying thought disturbance.  The examiner opined that the 
veteran's insight and judgment were undisturbed.  The 
examiner further stated that the veteran developed stress 
during service and that the stress was characterized by 
symptoms of PTSD and generalized anxiety disorder.  The 
symptomatology persisted since his discharge and gradually 
diminished in severity.  The examiner stated that the affect 
on his interpersonal functioning and employment was mild.  
The pertinent diagnosis was chronic PTSD, mild, with 
generalized anxiety features.

In a rating decision dated in June 1996, the RO granted 
service connection for PTSD and assigned a 10 percent rating.  
The rating was effective to November 20, 1995.

The veteran was afforded a VA general medical examination in 
January 1997.  He related that he had had abdominal pain 
right after service in 1945 and was treated by the VA in Long 
Beach where he was diagnosed with ulcers.  He further related 
that he had been operated on for his ulcers and had had no 
further problems.  Physical examination was negative with 
respective to findings for ulcers or a stomach problem.  The 
examiner did not provide a diagnosis relating to ulcers or 
any type of stomach disorder.

The veteran was afforded a VA PTSD examination in January 
1997 by the same examiner as the February 1996 VA PTSD 
examination.  The examiner noted that the veteran was no 
longer bothered by nightmares, depression, loss of general 
interest, problems with sleep or feelings of foreshortened 
future.  However, he still had problems with an ongoing state 
of tension, particularly muscle tension with heightened 
anxiety, irritability, chronic stress sensitivity and 
intolerance which appeared to have heightened in intensity 
over the last several years.  The examiner noted that the 
veteran had been retired since 1982 after a long employment 
with a single organization.  The examiner noted that a review 
of the veteran's employment indicated that he suffered from a 
mild to moderate impairment because of tensions.  The 
examiner noted that the veteran was not currently employed 
and was not employable partly due to his PTSD and anxiety 
disorder, as well as due to diminished hearing and hearing 
impairments and due to diminished vision which was apparently 
due to a diabetic condition.

The mental status examination reflected that the veteran was 
friendly and cooperative.  His affect showed no marked 
depression, however, there was at least moderate anxiety with 
some muscle tension and some increase in motor movements 
shown throughout the interview.  His mood was well modulated.  
He was slightly distracted by reoccurring thoughts during the 
evaluation but was able to hold main concepts and reach goal 
ideas.  The veteran's inability to hear the first words in a 
conversation contributed to his irritability.  There was no 
evidence of any underlying psychotic thought process. He 
denied any hallucinations, delusions, or suicidal ideation.  
His fund of general information was good and abstract 
conceptualization was also good.  Recent and remote memory 
showed no erosion despite the veteran having had problems 
with recent memory retrieval.  His judgment and insight were 
not impaired.  The examiner noted that he had previously 
described the veteran's symptomatology as mild at the last 
examination.  However, the veteran's symptomatology had shown 
a steady incline in severity.  The examiner stated that it 
was his impression that the veteran's PTSD and anxiety, with 
its prominent associated muscle tension and stress 
intolerance, had become more marked.  There had been a 
contribution to this from his hearing deficits as well as 
some ongoing gastrointestinal disturbance that appeared to be 
anxiety related and which had a long history going back to 
his period of service.  The examiner's diagnoses were:  
chronic PTSD, moderate severity with generalized anxiety 
features including anxiety, irritability, and stress 
sensitivity and intolerance; and, intestinal problem per 
history, treated.

In light of the January 1997 examination results, the RO, in 
a rating decision dated in April 1997, increased the 
veteran's rating for PTSD to 30 percent.  The increased 
rating was made effective from July 1, 1996.

Associated with the claims file are VA outpatient treatment 
records for the period from October 1996 to February 1997.  
The records do not reflect any treatment pertaining to the 
issues on appeal.

At a May 1997 VA examination he complained of stomach pain, 
off and on, for the prior six months.  He was not taking any 
medicine for the pain.  An upper gastrointestinal (GI) series 
was interpreted as negative for any abnormality of the 
esophagus, stomach and duodenum.  The findings were no 
gastric, duodenal or esophageal ulcer; and that gastritis was 
not related to PTSD.

The veteran was afforded a VA PTSD examination in September 
1997.  He related a history of wartime experiences.  He said 
that he remembered them as if it were yesterday.  The veteran 
listed his most severe current stressor as a tremor in his 
right hand.  Objective findings reported that the veteran was 
dressed appropriately and was neat, clean and looked younger 
than his stated age.  He had a wide range of affect and was 
sad with feelings of helplessness, shame and anxiety over 
behaviors involving his tremorous right hand.  He was fully 
oriented.  His recent memory was impaired but he could recall 
past events.  He talked in a loud voice and fast with no 
indication of racing thoughts, although he said he had racing 
thoughts at night.  He was alert, and somewhat hyper.  He 
denied suicide or homicidal ideation with no delusions or 
hallucinations.  Abstract abilities were good.  Judgment and 
insight were intact.  The examiner's diagnosis was moderate 
chronic PTSD, with increasing severity in social and 
occupational functioning.  A Global Assessment of Functioning 
(GAF) score of 60 was assigned with the comments that it was 
due to insomnia, and more difficulty in social functioning.  
The examiner said that the veteran was beginning the process 
of avoidance, irritability and anger and that he was ashamed 
of his tremors and feelings of having to be reliant on 
others.

In a rating decision dated in February 1998, the RO 
maintained the veteran's then current 30 percent rating for 
PTSD.  In a letter dated in March 1998, the veteran's 
attorney objected to the adequacy of the September 1997 VA 
PTSD examination.  It was contended that the examination was 
conducted by a social worker without the benefit of review by 
a supervising physician.

The veteran was then afforded a VA PTSD examination in May 
1998.  The examination was conducted by the same psychiatrist 
as the February 1996, and January 1997 VA examinations.  The 
examiner noted that, in recent years, the veteran had 
suffered from an increased hearing loss and had developed 
some tremor of both upper arms but particularly the right arm 
which had become more pronounced.  He had also shown an 
increase in mood fluctuation and irritability which had 
become particularly prominent over the last year.  The 
examiner noted that this might represent the emergence of a 
late bipolar type of disorder that had been at abeyance up 
until that time.  The veteran's wife reported that he 
appeared much more depressed and agitated than he had been 
previously.  On the mental status examination, the examiner 
reported that the veteran appeared on time and appropriately 
dressed.  He was friendly and cooperative throughout the 
interview, however, he talked in a very loud voice and, at 
times, was quite irritable and showed marked mood shifts.  
His affect was one of moderate anxiety and moderate 
depression with demonstrations of self-incrimination.  He was 
able to follow a goal idea with some difficulty.  There were 
forays into other things and the examiner regarded this as 
some tangentiality.  There appeared to be no basic underlying 
thought disorder.  The veteran was well oriented times three.  
His fund of general information was fairly good.  His 
abstract conceptualization was within normal limits.  His 
recent and remote memory showed some mild erosion of recent 
memory.  There was no evidence of any hallucination, 
delusion, nor suicidal ideation.  Obsessive compulsiveness 
was noted and was of moderate severity.  His insight was 
partially impaired.  His judgment was primarily intact with 
some mild cognitive deficits.  

In summary, the examiner noted that the veteran had a history 
of PTSD of at least moderate severity.  He noted that, 
earlier, there was prominent generalized anxiety 
symptomatology and this continued to be seen.  Over the last 
year the veteran had had increased difficulty with hearing 
loss.  There had been an increase in his affective lability 
with irritability, mood shifts, and some agitation, 
representing some hyperlability or possibly a manic 
component.  It was noted that medications had not been 
addressed to his anxiety or his tremor, nor to his emerging 
mood disorder.  The examiner said that the veteran was 
disabled at that time and unable to work. The examiner also 
recommended further medical evaluation and treatment for his 
tremor of the upper extremities and his affective disorder.  
The examiner's diagnosis was chronic PTSD, moderate severity.  
The stressors were listed as moderately severe and the 
examiner assigned a GAF score of 60.

In a rating decision dated in January 1999, the RO increased 
the veteran's PTSD rating to 50 percent.  The increased 
rating was made effective back to March 12, 1998.  

II.  Analysis

A.  Service Connection for Gastritis

As a preliminary matter, the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented a 
claim which is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim and that no further assistance to his is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §  3.303(a).  In 
addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

In this case, the service medical records are negative for 
any complaints of or treatment for gastritis in service.  
While the veteran contends that he received treatment shortly 
after service for a stomach condition at the Long Beach VA 
hospital, the only medical records from that hospital are 
dated in 1951 and do not relate to a stomach condition.

The private treatment records from 1977 refer to a 
provisional diagnosis of peptic ulcer with a reference to a 
past history of surgery in approximately 1967 for an 
ulcerative condition.  There is no indication in those 
records that the veteran's past medical problems were related 
to any incident of service.

VA internal medicine examinations of February 1996, January 
1997, and May 1997 revealed either no active problem, or 
concluded that gastritis is not related to service or PTSD.  
At the May 1997 examination, the examiner specifically stated 
that the disorder it was not related to PTSD. 

The Board is aware that a VA psychiatrist offered an opinion 
in February 1996 that the veteran had had some GI distress 
which began in service and resulted in a surgical procedure 
to remove a portion of his GI tract postservice.  The same 
psychiatrist also stated in January 1997 that the veteran 
suffered from an ongoing GI disturbance that appeared to be 
anxiety-related and had a long history going back to military 
service.  However, the Board notes that the examiner made his 
statements based on a history provided by the veteran.  There 
are no contemporaneous medical records to show that the 
veteran suffered from any type of stomach disorder during 
service or immediately thereafter.  The private treatment 
records from 1977 record the onset of stomach problems as 
occurring in 1967.  Moreover, at the time of the May 1998 
examination, the examiner deferred the balance of the 
veteran's physical status to appropriate medical personnel 
with no mention of any type of stomach disorder.

In weighing the evidence of record, the Board finds the 
specific medical evaluation and opinion from the internal 
medicine examiner in May 1997 to be more probative than that 
of the psychiatrist.  The internal medicine examiner was 
specifically requested to assess the veteran's complaints and 
determine if there was any relationship between them and 
PTSD.  The examiner, after reviewing a negative upper GI 
series, concluded that there was no relationship between 
gastritis and PTSD, an opinion which includes consideration 
under 38 C.F.R. § 3.310 and Allen.  The Board is bolstered in 
its view by the psychiatrist's deferment of a discussion of 
the veteran's physical status at the time of the May 1998 VA 
examination which occurred after the May 1997 internal 
medicine opinion.

While the veteran has related his disability as secondary to 
his service-connected PTSD, and is capable of providing 
evidence of symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  
Hence, the veteran's views as to the etiology of his 
gastritis are not competent.
 
After a complete review of all of the evidence of record, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim.  Accordingly, the claimant's claim for 
service connection for gastritis is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for gastritis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

B.  Service Connection for Ulcers

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran contends that service connection should be 
granted for an ulcer disorder secondary to PTSD.  However, 
the record demonstrates that there is no current evidence of 
an ulcer disorder.  The private treatment records from 1977 
refer to treatment for an ulcerative condition in 
approximately 1967, some 25 years after service.  VA internal 
medicine examinations in February 1996 and May 1997 found no 
evidence of an ulcer disorder.  In short, no medical or other 
competent evidence showing that he currently has an ulcer 
disorder has been presented.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The only evidence offered in support of his claim are his own 
unsubstantiated contentions.  While the veteran is capable of 
providing evidence of symptomatology, he is not competent to 
offer evidence that requires medical knowledge.  Espiritu, 2 
Vet. App. at 494.  Causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen, 3 Vet. App. at 288.  There is no 
such competent evidence in this case.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to show 
that he currently has an ulcer disorder, the Board finds that 
he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107.  Since the claim is not well grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995). 

Finally, the Board acknowledges that the veteran did provide 
exceptional service in combat.  Without competent evidence of 
a current disability, however, this claim is not well 
grounded.  Hence, the Board need not address the application 
of 38 U.S.C.A. § 1154(b), because that statute pertains to 
evidentiary burdens where there actually is a disorder.

C.  Higher Rating for PTSD

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed in appellate status by a 
Notice of Disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In this case, the veteran is evaluated under Diagnostic Code 
9411, for PTSD.  Effective November 7, 1996, the VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV).  61 Fed Reg. 52,700 (1996) (codified at 
38 C.F.R. § 4.125 (1999)).  The new criteria for evaluating 
service connected psychiatric disability were codified at 
38 C.F.R. § 4.130 (1999).  The new rating criteria are 
sufficiently different from those in effect prior to 
November 7, 1996.  Nonetheless, in Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), the Court held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  In light of Karnas, the Board will 
proceed to analyze PTSD under both sets of criteria.

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996), a 10 
percent rating was assigned for symptoms that were less than 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating was warranted 
when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was for consideration where 
the veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Finally, a 70 percent rating was applicable where the ability 
to establish or maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c). 

Under the new criteria, Diagnostic Code 9411, 38 C.F.R. 
§ 4.130 (1999), a 10 percent rating is assigned for 
occupational social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is for consideration where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
Finally, a 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessed rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 51 
- 60 is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.

In reviewing the evidence of record the Board notes that the 
veteran was initially diagnosed with PTSD in February 1996.  
The examiner reported the veteran's symptomatology as mild at 
the time.  Service connection was then established in June 
1996 with the assigned 10 percent rating effective back to 
the date of receipt of the veteran's claim, November 20, 
1995, and the Board finds that based on this examination the 
10 percent rating was appropriate as the veteran's 
symptomatology was not more than mild, or transient in 
nature.   

Subsequently, the veteran was examined in January 1997.  The 
nature of the veteran's symptomatology was then moderately 
severe.  Based on the examination results, the veteran's PTSD 
rating was increased to 30 percent, effective July 1, 1996, 
the date of receipt of the veteran's notice of disagreement 
with the original rating decision dated in June 1996.  The 
Board can find no basis to justify a higher rating for the 
veteran during that time as he did not exhibit symptoms 
consistent with a considerable impairment as contemplated for 
a 50 percent rating under Diagnostic Code 9411, 38 C.F.R. 
§ 4.132 (1996).  Moreover, he did not satisfy the necessary 
rating criteria to establish a 50 percent rating under the 
amended regulations.  

A VA examination in September 1997 described the veteran's 
symptomatology as moderate but increasing in severity.  The 
examiner assigned a GAF score of 60.  VA examination in May 
1998 also reflected an increase in the veteran's 
symptomatology and described it as moderate in severity.  The 
psychiatrist also assigned a GAF score of 60.

In assessing the evidence from the last two VA examinations 
the Board notes that the veteran clearly does not meet the 
criteria for a 70 percent rating under either set of 
regulations.  His symptomatology is not such as to meet the 
criteria for a severe impairment under the prior regulations, 
and both examiners described PTSD as moderate as reflected by 
the GAF score of 60 assigned at each examination.  Further, 
the veteran clearly does not meet the criteria for a 70 
percent rating under the amended regulations as he does not 
display such symptoms as suicidal ideation, obsessional 
rituals, near continuous panic or impaired impulse control.

The Board is aware that the VA psychiatrist stated that the 
veteran was unemployable at the January 1997 and May 1998 
examinations.  However, that assessment included nonservice-
connected disabilities as part of the overall disability 
evaluation.  There is no competent evidence of record to 
indicate that the veteran is unemployable solely as a result 
of his service-connected PTSD.  The Board again notes the 
same examiner's assessment of the veteran's PTSD 
symptomatology as moderate and the GAF score of 60 in support 
of its conclusion.

The Board does note that the veteran's symptomatology was 
essentially the same at the time of the May 1998 VA 
examination as it was at the time of the September 1997 VA 
examination.  Accordingly, the effective date for the 
veteran's 50 percent rating must be adjusted.  The Board 
finds that the effective date should be July 28, 1997, the 
date of receipt of a letter from the veteran's attorney 
requesting a new Compensation and Pension (C&P) examination 
and application of the new psychiatric disability rating 
criteria.  This date considers the doctrine of reasonable 
doubt as to when a possible increase in symptomatology 
occurred after the January 1997 VA examination, and is 
applied in the appellant's favor.

Finally, the Board notes that the VA examiner for the 
February 1996 and May 1997 PTSD examinations related that the 
veteran had a generalized anxiety disorder that was related 
to service, in addition to his service-connected PTSD.  In 
light of the examiner's findings, the Board finds that 
service connection is in order for a generalized anxiety 
disorder.  

The Board notes that the veteran, through his attorney, has 
continually sought new examinations throughout the course of 
this appeal by asserting that his service-connected 
disabilities had become worse.  The Board further notes that 
such requests were not accompanied by any objective evidence 
but rather, were based only upon a bare assertion.  The RO 
accommodated the veteran's requests with, in the Board's 
opinion, thorough and complete examinations.  Moreover, the 
issue of entitlement to a new compensation examination is an 
ancillary issue to the veteran's underlying claim of 
entitlement to a higher rating for his disabilities; it is 
not a separately appealable issue.  Finally, the request for 
an independent medical opinion is not warranted by the 
evidence in this case.  The claim for service connection does 
not include any complex medical questions.  The claim for a 
higher rating is judged by the results of the VA 
examinations, which are completely and wholly adequate for 
this purpose.  The appeal does not involve a question of such 
medical complexity or controversy as to necessitate an 
advisory medical opinion.  Moreover, the veteran has not set 
forth any factual predicate to indicate otherwise.

The United States Court of Appeals for the Federal Circuit 
has recently stated that assertions by a claimant that his 
disability has increased, without benefit of some evidence to 
indicate that there had been a material increase in the 
disability, are not sufficient to trigger a VA examination.  
Glover v. West, 99-7015 (Fed. Cir. August 2, 1999).  In fact 
the Federal Circuit stated that, "A bald, unsubstantiated 
claim for an increase in disability rating is not evidence of 
a material change in that disability and is insufficient to 
trigger the agency's responsibility to request a 
examination."  Id. p. 10.  Therefore, future requests for 
reexamination must be accompanied by at least some evidence 
there has in fact been a material change in the veteran's 
disability.

ORDER

Entitlement to service connection for gastritis and an ulcer 
disorder is denied. Service connection for a generalized 
anxiety disorder is granted.

Entitlement to a disability rating of 50 percent for PTSD 
from July 28, 1997, is granted subject to the law and 
regulations governing the payment of monetary benefits.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


